1                              UNITED STATES DISTRICT COURT
2                                      DISTRICT OF NEVADA
3     LE'ANDRE JOHNSON,                                   Case No. 2:18-cv-00984-APG-GWF
4                                             Plaintiff                    ORDER
5            v.
6     CORRECT CARE SOLUTIONS et al.,
7                                        Defendants
8
9    I.     DISCUSSION

10          The Court denies the application to proceed in forma pauperis for prisoners (ECF

11   No. 4) as moot because Plaintiff is no longer incarcerated. (See ECF No. 5). The Court

12   now directs Plaintiff to file an application to proceed in forma pauperis by a non-prisoner

13   within thirty (30) days from the date of this order or pay the full filing fee of $400.

14          Additionally, the Court denies Plaintiff’s motion to explore medical records (ECF

15   No. 7) as premature. Plaintiff may refile the motion during discovery. Moreover, the Court

16   notes that this case is in line for screening and that the Court will issue a screening order

17   in due course.

18   II.    CONCLUSION

19          For the foregoing reasons, IT IS ORDERED that Plaintiff’s application to proceed

20   in forma pauperis for prisoners (ECF No. 4) is DENIED as moot.

21          IT IS FURTHER ORDERED that the Clerk of the Court SHALL SEND Plaintiff the

22   approved form application to proceed in forma pauperis by a non-prisoner, as well as the

23   document entitled information and instructions for filing an in forma pauperis application.

24          IT IS FURTHER ORDERED that within thirty (30) days from the date of this order,

25   Plaintiff shall either: (1) file a fully complete application to proceed in forma pauperis for

26   non-prisoners; or (2) pay the full filing fee of $400.

27          IT IS FURTHER ORDERED that, if Plaintiff fails to timely comply with this order,

28   the Court shall dismiss this case without prejudice.
1          IT IS FURTHER ORDERED that the motion to explore medical records (ECF No.
2    7) is denied as premature.
3
4          DATED THIS 22nd
                       ___ day of January 2019.
5
6                                        UNITED STATES MAGISTRATE JUDGE
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                          -2-
